Citation Nr: 0019588	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-28 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to July 7, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from July 7, 1999.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1983 to February 1985 and on active duty from February 1986 
to April 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  The Board remanded this case to the RO in December 
1998 for additional development.  The RO, having complied 
with the instructions on Remand, returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to July 7, 1999, the symptomatology associated with 
the veteran's PTSD was productive of considerable social and 
industrial impairment and occupational and social impairment 
with reduced reliability and productivity.

3.  Prior to July 7, 1999, the symptomatology associated with 
the veteran's PTSD was not shown to have been productive of 
severe social and industrial impairment, or occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  

4.  From July 7, 1999, the symptomatology associated with the 
veteran's PTSD is productive of severe occupational and 
social impairment and occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood including lack of 
employment and educational failure.

5.  From July 7, 1999, the symptomatology associated with the 
veteran's PTSD is not shown to be productive of virtual 
isolation in the community; psychoneurotic symptomatology 
bordering on gross repudiation of reality; or demonstrable 
inability to obtain or retain employment, or total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent 
for PTSD prior to July 7, 1999 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9411 (1996).

2.  The schedular criteria for an evaluation of 70 percent 
for PTSD from July 7, 1999 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The record shows that the RO originally granted service 
connection for PTSD in a May 1992 rating decision and 
assigned a 10 percent evaluation effective from August 1991.  
A subsequent rating decision issued in January 1997 increased 
the evaluation assigned for this disability to 30 percent 
effective from September 11, 1996.  The veteran expressed 
disagreement with this rating and completed a timely appeal.  
During the pendency of the appeal, the RO issued an October 
1999 rating decision that increased the assigned evaluation 
to 50 percent effective from July 7, 1999.

Also during the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Under the former criteria, a 30 percent evaluation was 
warranted where there was definite impairment in the ability 
to establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain or retain 
employment.  A 100 percent evaluation required that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; psychoneurotic symptomatology bordering on gross 
repudiation of reality; or demonstrable inability to obtain 
or retain employment.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1996).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411(1999).  The 
revised regulations provide that a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

In the present case, VA outpatient records from 1991 through 
1996 show that the veteran was followed regularly for his 
PTSD, including symptoms of sleep disturbance, nightmares, 
social isolation, uncontrolled anger, and sporadic 
employment.  During an interview in July 1996, the veteran 
reported a recent increase in the severity of his symptoms, 
including increased stress at work, as well as depression and 
anxiety.  In September 1996, he complained of decreased 
memory and concentration, and intrusive thoughts and 
flashbacks.  By the end of the year, he was no longer 
employed.

During a December 1996 VA examination, the veteran reported 
that he had received outpatient treatment for the past 
several years and that he used prescription medication to 
control his PTSD.  He experienced difficulty with maintaining 
employment because of his inability to relate to authority 
figures.  He continued to feel remorse about the deaths he 
caused in service and he also complained of nightmares and 
flashbacks.  Objectively, the veteran presented with an 
anxious mood and a tense and labile affect.  He exhibited no 
psychotic features or cognitive deficits.  The veteran was 
diagnosed with PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 65.

An accompanying psychological assessment elicited a profile 
consistent with a diagnosis of PTSD.  During that interview, 
the veteran reported that he had held a series of jobs, and 
that he was no longer drinking or abusing his wife.  He 
complained of sleep disturbance, hypervigilance, and 
irritability.  He enjoyed coaching school sports and attended 
church frequently.

VA clinical records from January through March 1997 show that 
the veteran complained of nightmares and that he was 
unemployed, but that he was generally more calm and 
optimistic.  In May and June 1997, the veteran continued to 
complain of sleep disturbance and reported that he was not 
doing well in school.  Outpatient records for the remainder 
of 1997 disclosed that the veteran was angry, and complained 
of nightmares and hallucinations.  In October 1997, the 
veteran reported increased stress due to his daughter's 
cancer diagnosis.  He also reported experiencing a flashback 
of carnage while driving.  He was observed to have an 
increase in symptoms, with depression, dysfunction, and 
anger.  In November 1997, the veteran reported daily 
hallucinations and the counselor believed that he was 
unemployable at the time.

During a private psychological assessment performed in April 
1997 for Social Security purposes, the veteran stated that he 
was unable to work due to PTSD.  He reported that he had lost 
previous jobs due to flashbacks, his inability to get along 
with others, and other PTSD related symptoms.  He did not 
sleep well, he performed no household chores, and he engaged 
in no social activities.  However, he had no difficulty 
caring for himself.  He also described symptoms of depression 
and anxiety.  Upon mental status examination, the veteran 
presented with a blunted affect and low energy level.  He 
exhibited normal speech and thought patterns, with no signs 
of delusions or hallucinations.  The veteran was diagnosed 
with major depression, alcohol abuse in remission, and PTSD, 
and assigned a GAF score of 50.  The examiner opined that the 
veteran's ability to relate to others was poor, that his 
ability to understand, remember, and follow instructions was 
intact, and that his ability to maintain attention, to 
perform repetitive tasks, and concentration was fair.  The 
examiner opined that the veteran had serious problems that 
limited his ability to work a normal workday.  A Social 
Security determination dated May 1997 found that the veteran 
was disabled as of April 1996 due to affective and anxiety 
related disorders.

During a VA examination in August 1997, the veteran reported 
that he had marital difficulties and was unable to work due 
to his PTSD.  He complained of frequent nightmares and 
flashbacks, anger, a heightened startle response, negative 
thoughts about the future, and the inability to have a close 
relationship with his wife and children.  He was socially 
isolated and spent most of his time watching television.  He 
did not perform household chores or care for his children.  
He sometimes wished that he were dead.  Objectively, the 
veteran appeared oriented but anxious, with speech, thought, 
and memory processes within normal limits.  Insight and 
judgment were good.  He was diagnosed with PTSD and assigned 
a GAF score of 65.

The veteran presented testimony at a personal hearing before 
the RO in November 1997.  He stated that he had last worked 
in 1995 and that he had previously lost a lot of time from 
work due to the PTSD.  He had been fired from or quit several 
jobs because of his problems with authority figures.  He had 
been attending school with the vocational rehabilitation 
program but had withdrawn at the beginning of the last 
semester.  He claimed that his VA physician determined that 
he could not work due to his PTSD.  His symptomatology 
included nightmares every night, an average of 2 to 3 hours 
of sleep per night, flashbacks, and constant headaches.  His 
daughter's recent diagnosis of cancer exacerbated his 
symptoms.  He spent his day watching television and eating, 
but he did not watch war movies.  When the weather was nice, 
he went fishing.  He had no interests or hobbies and received 
mental health treatment once per week.  He felt suicidal and 
homicidal every day.  He claimed that he had hallucinations 
but that he did not report the hallucinations during the VA 
examination because it was "a bunch of crap".  His 
flashbacks and hallucinations hindered his driving.

The veteran's spouse testified that they had little 
communication, intimacy, or daily contact.  The veteran 
committed acts of domestic violence against her, with the 
most recent episode occurring one week prior.  He was violent 
whether or not he had been drinking alcohol.  The children 
were also afraid of him and he had no relationship with them.  
The veteran did not assist in the care of the daughter who 
had been diagnosed with cancer.  The veteran's spouse did not 
leave the children alone with him and he did not assist with 
household chores.  They stopped marital counseling because 
the veteran pushed her into traffic after a session.

During a VA psychological evaluation in December 1997, the 
veteran reported numerous symptoms including intrusive 
thoughts, nightmares, hallucinations, diminished interest, 
social detachment, sleep disturbance, irritability, anger, 
and hypervigilance.  He reported that he had held 20 to 25 
jobs in the past 8 years and that he had not worked since 
1995.  The examiner found that the veteran's history, 
presentation, and interview were indicative of PTSD; however, 
he did not complete a valid Minnesota Multiphasic Personality 
Inventory.

A VA outpatient entry in January 1998 showed that the veteran 
continued to complain of sleep impairment and nightmares.  An 
accompanying notation dated May 1999 stated that the veteran 
had no current records because he had canceled all 
appointments.  During a VA examination in July 1999, the 
veteran reported that he coached basketball and football in a 
local school.  He complained of sleep impairment and of 
easily becoming angry and irritable.  He also reported loss 
of concentration, flashbacks, nightmares, social isolation, 
and a poor marital relationship.  Upon examination, the 
veteran's mood was depressed and his affect was appropriate.  
He exhibited no suicidal or homicidal ideations, and no 
delusions or hallucinations.  Memory was fair and 
intellectual functioning was average.  The veteran was 
diagnosed with PTSD with depression and assigned a GAF score 
of 50.  The examiner stated that the veteran had severe 
impairment of social adaptability and was unable to maintain 
or gain an employment, or he had no capacity for performing 
substantially gainful employment.

The veteran's vocational rehabilitation records include a 
December 1996 counseling report that described the veteran as 
having a serious employment handicap but of being capable of 
achieving a vocational goal.  During the initial assessment, 
the veteran stated that his PTSD caused him significant 
problems with employment.  He reported that he performed 
volunteer work by coaching children's sports and by working 
with children with behavioral problems.  He was presently 
receiving treatment for his PTSD once per month.  His 
psychologist at the VA reported that being near a lot of 
people in a noisy environment was the veteran's main problem 
and that he was threatened by adult males; therefore, working 
with children would be a good choice for him.

An educational evaluation performed in December 1996 found 
the veteran to be of average intelligence, with no 
concentration and attention problems, and normal cognitive, 
thought, and speech skills.  In January 1997, the veteran 
enrolled at a state university.  A case update report at the 
end of February reflected that the veteran was progressing in 
4 classes, with a total of 13 credit hours.  It was noted 
that he was having difficulty only with his college 
composition class and that he was taking the steps necessary 
to transfer to another college to receive a degree as a 
special education teacher.  The veteran continued his 
volunteer coaching and teaching and was planning to travel to 
a state basketball tournament.

A case update report at the end of March 1997 indicated that 
the veteran had experienced some PTSD symptoms when he 
traveled to attend the basketball championship.  He reported 
that he was doing well in all of his classes, except college 
composition.  An April 1997 entry noted that the veteran had 
problems that semester due to finances, the death of his 
father-in-law, and having the flu.

In May 1997, a transcript of the veteran's grades reflected 
that he had not done well that semester.  In May and June 
1997, the veteran attended The Learning Center for 
individualized tutoring; however, this was discontinued later 
in the summer due to non-attendance.  The veteran thereafter 
enrolled in another state university in September 1997; 
however, he soon withdrew due to his daughter's diagnosis of 
cancer.  He reenrolled at The Learning Center but had only 
sporadic attendance.  In January 1998, he reported that he 
had again enrolled full-time in college.  In June 1998, the 
veteran was academically dismissed from college due to 
receiving failing grades.  In November 1998, the veteran 
indicated that he planned to return to school to acquire his 
degree and that he would not consider another goal.  The 
counselor commented that the veteran had a serious employment 
handicap.

Acknowledging that the above evidence must be applied to the 
rating criteria that are most favorable to the veteran, the 
Board finds that the evidence supports an evaluation of 50 
percent under either the former or the revised criteria prior 
to July 7, 1999.  The Board specifically finds that the 
veteran exhibited considerable industrial impairment and that 
he had difficulty in establishing and maintaining effective 
work and social relationships during this time period.  The 
veteran did not work after 1995, had an extremely poor 
relationship with his family, and experienced numerous and 
frequent PTSD symptoms.

The Board acknowledges that the veteran attended school 
during this time period and that he engaged in volunteer 
activities such as coaching children.  However, although he 
attended college, the veteran clearly was not successful in 
his educational endeavors.  Furthermore, VA and private 
examiners found that the veteran had a moderate to serious 
employment handicap.  Therefore, conceding all benefit of the 
doubt to the veteran, the Board concludes that his disability 
picture more nearly approximated the criteria required for a 
50 percent rating.

Nonetheless, the Board finds that the veteran is not entitled 
to an evaluation greater than 50 percent prior to July 7, 
1999.  In particular, he did not exhibit consistently severe 
social and industrial impairment or symptoms such as 
obsessional rituals, illogical speech, near-continuous panic 
or depression affecting the ability to function 
independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  During much of this time, the veteran attended 
college full-time, engaged in volunteer activities, traveled 
from home, and attended church.

The Board further finds that the veteran is entitled to an 
increased evaluation to 70 percent under either the former or 
the revised criteria from July 7, 1999.  Notably, the most 
recent VA examiner opined that the veteran had a severe 
impairment of his ability to maintain or retain employment 
and assigned a GAF score indicative of such impairment.  The 
veteran had effectively stopped attending college and 
continued to be unemployed.  However, the veteran is not 
entitled to a 100 percent evaluation as he has not exhibited 
virtual isolation in the community, psychoneurotic 
symptomatology, or total occupational and social impairment.  
The veteran continues to coach schoolchildren, perform 
activities of daily living, remains married, and expresses an 
interest in returning to school.  Accordingly, the Board 
concludes that the veteran's present disability picture more 
nearly approximates the criteria required for a 70 percent 
rating.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 50 percent for PTSD prior to July 
7, 1999 is granted.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 70 percent for PTSD from July 7, 
1999 is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

